MEMORANDUM **
Ronald Edward Dahlman appeals his guilty-plea conviction for being a felon in possession of ammunition in violation of 18 U.S.C. § 922(g)(1). Dahlman appeals the district court’s denial of his motion to suppress the gun found in his possession. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Dahlman contends that the police officer’s search was improper under the Fourth Amendment because the officer searched Dahlman incident to an impending arrest for driving with a revoked license, but then, upon discovering a weapon, arrested Dahlman for felon in possession based on the pistol seized during the search. We review the lawfulness of a search de novo. United States v. Morales, 252 F.3d 1070, 1073 (9th Cir.2001).
A search of a suspect’s person incident to his arrest is valid whether it occurs immediately before or after the arrest, as long as probable cause exists for the arrest. See United States v. Potter, 895 F.2d 1231, 1234 (9th Cir.1990). Because Officer Francis had probable cause to arrest Dahlman for driving with a revoked license, the officer’s pat-down search before placing Dahlman under arrest was a valid search incident to arrest. See id. That the fruits of that search resulted in a different arrest does not render the search invalid. See id. The district court’s denial of the motion to suppress was therefore proper. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.